THIS LETTER WILL ACKNOWLEDGE RECEIPT ON FEBRUARY 18, 1992, OF YOUR RECENT LETTER CONCERNING POSSIBLE VIOLATIONS OF OKLAHOMA LAW BY VARIOUS NON-PROFIT ORGANIZATIONS. UNFORTUNATELY, WE ARE UNABLE TO ANSWER YOUR LETTER REQUESTING AN OPINION OF THIS OFFICE, FOR TWO REASONS.
FIRST, OKLAHOMA STATUTES REQUIRE A DISTRICT ATTORNEY, WHEN REQUESTING AN OPINION OF THE ATTORNEY GENERAL, TO PROVIDE THE ATTORNEY GENERAL WITH A WRITTEN OPINION SUPPORTED BY CITATIONS OF AUTHORITIES UPON THE MATTER SUBMITTED. 74 O.S. 18B(D).
MOREOVER, EXCEPT UNDER THE MOST EXTRAORDINARY OF CIRCUMSTANCES, THIS OFFICE WILL NOT RENDER AN OPINION, EITHER OFFICIAL OR UNOFFICIAL, DETERMINING WHETHER ANY PARTICULAR ACTION VIOLATES THE STATE'S CRIMINAL STATUTES. IT IS WITHIN THE DUTY AND AUTHORITY OF DISTRICT ATTORNEYS, IN THE FIRST INSTANCE, TO DETERMINE WHETHER AND UNDER WHAT CIRCUMSTANCES A CRIMINAL PROSECUTION SHOULD TAKE PLACE. REGARDLESS OF WHAT DETERMINATION THIS OFFICE MIGHT MAKE, THE DECISION TO PROSECUTE STILL LIES WITH THE D.A., WHO IS COMPLETELY FREE TO DISREGARD OUR OPINION.
MOREOVER, ULTIMATE GUILT OR INNOCENCE, SHOULD CHARGES BE FILED, WILL STILL BE DETERMINED ONLY WITHIN APPROPRIATE COURT PROCEEDINGS. IT THEREFORE SERVES NO USEFUL PURPOSE FOR THE ATTORNEY GENERAL TO RENDER AN OPINION ON THE MATTER, AS IT IS THE JUDGMENT OF THE DISTRICT ATTORNEY, NOT THE ATTORNEY GENERAL, WHICH GOVERNS THE DECISION TO PROSECUTE, AND THE RESPONSIBILITY OF THE JUDGE OR JURY, AGAIN REGARDLESS OF THE OPINION OF THE ATTORNEY GENERAL, TO DETERMINE WHETHER A CRIMINAL DEFENDANT IS GUILTY.
FINALLY, IT IS CERTAINLY NOT IN THE BEST INTEREST OF JUSTICE AND WOULD BE A COMPLETE VIOLATION OF THE REQUIREMENTS OF DUE PROCESS FOR THE ATTORNEY GENERAL TO PRONOUNCE THAT A PARTICULAR PERSON HAS OR HAS NOT BROKEN THE LAW. (NONPROFIT/CRIMINAL ACTS)
(VICTOR N. BIRD)